 Case 2:16-cv-02336-CCC Document 27 Filed 01/04/21 Page 1 of 2 PageID: 3997




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

LUIS MANSO,                                    :
                                               :      Civil Action No. 16-2336 (CCC)
                       Petitioner,             :
                                               :
                       v.                      :      MEMORANDUM ORDER
                                               :
CINDY SWEENEY, et al.,                         :
                                               :
                       Respondents.            :
                                               :

Cecchi, District Judge.

        This matter comes before the Court on Petitioner Luis Manso’s (“Petitioner”) request to

re-open this habeas matter. ECF No. 26. By way of background, this Court stayed this matter on

June 8, 2018, to permit Petitioner to “return to state court to exhaust his claims.” ECF No. 15 at

1. On December 2, 2020, Petitioner submitted a letter with this Court requesting that this Court

lift the stay of this matter as the New Jersey Supreme Court denied certification as to Petitioner’s

claims. ECF No. 26. Consequently, Petitioner now contends that he has exhausted his state court

claims. Id. Accordingly, as Petitioner has complied with the timetable set forth in this Court’s

previous order (Id.), Petitioner’s request shall be granted, and the stay entered in this matter shall

be lifted.
                                    4
        IT IS therefore on this __________ day of -DQXDU\, 202,

        ORDERED that the Clerk of the Court shall RE-OPEN this matter; and it is further

        ORDERED that the stay of this matter is LIFTED; and it is further

        ORDERED that Respondents shall file a supplemental answer within forty-five (45)

days of the date of this Order that shall address (1) whether Petitioner’s claims are now fully
    Case 2:16-cv-02336-CCC Document 27 Filed 01/04/21 Page 2 of 2 PageID: 3998




exhausted, and (2) the merits of Petitioner’s previously unexhausted claims; 1 and it is further

        ORDERED that Respondents shall provide this Court with copies of any decisions or

transcripts associated with state court proceedings which occurred while this matter was stayed;

and it is further

        ORDERED that Petitioner may file a reply brief within thirty days (30) of the date on

which the supplemental answer is filed; and it is finally

        ORDERED that the Clerk shall serve a copy of this Order on Respondents electronically

and upon Petitioner by regular mail.

        SO ORDERED.



                                                              _____________________
                                                              Claire C. Cecchi, U.S.D.J.




1
 Respondents need not repeat any arguments previously presented in their initial answer in this
matter, but they are free to raise any additional arguments concerning Petitioner’s habeas claims.
                                                 2
